CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders Putnam Limited Duration Government Income Fund: We consent to the use of our report dated January 10, 2007, incorporated in this Registration Statement by reference, to Putnam Limited Duration Government Income Fund, and to the references to our firm under the captions "Representations and warranties of Acquiring Fund," "Representations and warranties of Acquired Fund," and "Conditions to Acquiring Fund's obligations" in Appendix A to the Prospectus, "Independent Registered Public Accounting Firm" in the Statement of Additional Information, and "Independent Registered Public Accounting Firm and Financial Statements" in Appendix A to the Statement of Additional Information. /s/ KPMG LLP Boston, Massachusetts April 30, 2007
